 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BLACKSHIRE,                                 No. 2:19-cv-1305-KJM-EFB PS
12                        Plaintiff,
13               v.                                       FINDINGS AND RECOMMENDATIONS
14    OFFICER BRIGHT,
15                        Defendant.
16

17           On February 6, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

18   § 1915(e)(2).1 The court dismissed the complaint for failure to state a claim, explained the

19   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

20   cure the deficiencies. ECF No. 3. The order warned plaintiff that failure to file an amended

21   complaint could result in the dismissal of this action. The time for acting has passed and plaintiff

22   has not filed an amended complaint or otherwise responded to the court’s order. Thus, it appears

23   that plaintiff is unable to cure the defects in the complaint.

24   /////

25   /////

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to state a claim as set forth in the February 6, 2020 order (ECF No. 3).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5          after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: March 30, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
